Exhibit 10.7




Kush Bottles, Inc.




Director Compensation Arrangements




On November 14, 2017, the Board of Directors of Kush Bottles, Inc. (the
“Company”) approved compensation arrangements for non-employee Directors.
 Starting with the calendar quarter ending December 31, 2017, each Director that
is not an employee of the Company or its subsidiaries will be entitled to
receive an annual retainer of $12,000 paid in four equal quarterly installments.




The Board of Directors of the Company does not have a formal policy regarding
equity grants to Directors.  On November 14, 2017, the Company’s Board of
Directors approved one-time grants of options to purchase 120,000 shares of the
Company’s common stock to each non-employee Director as of such date, with the
exercise price being equal to the fair market value per share of our common
stock as of the grant date.  One-half of the shares underlying the options will
vest on the one-year anniversary of the grant date, and the remainder of the
underlying shares will vest in twelve equal monthly installments.






